Exhibit ASSIGNMENT, ASSUMPTION AND MODIFICATION OF GROUND LEASE THIS ASSIGNMENT, ASSUMPTION AND MODIFICATION OF GROUND LEASE (the “Assignment”) is made as of the _26 day of October, 2009, by and among JOSEPH I LIMITED PARTNERSHIP, a Pennsylvania limited partnership, having an address of 1510 Bangor Road, Bangor, Pennsylvania 18013 (“Landlord”), EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, having an address of 100 Gateway Drive, Bethlehem, Pennsylvania 18017 (“Assignor”) and POLARIS LOWER NAZ DEVELOPMENT, LLC, a Pennsylvania limited liability company, having an address of 7562 Penn Drive, Suite 100, Allentown, Pennsylvania 18106 (the “Assignee”). W I T N E S S E T H : WHEREAS, Landlord and Assignor as Tenant are parties to that certain “Shopping Center Lease” dated March 13, 2009 (the “Ground Lease”) with respect to certain leased Premises located in a Shopping Center at Corriere Road and Route 248, situate partially in Lower Nazareth Township and partially in Palmer Township, Northampton County, Pennsylvania, as more particularly described therein.A copy of the Ground Lease is attached hereto as Exhibit “A” and incorporated herein by reference; and WHEREAS, the Premises is a portion of tax parcel K8-10A-5A; and WHEREAS, the Landlord has secured all zoning, planning, subdivision and other necessary approvals, including without limitation all approvals required pursuant to Section 3.2(e) of the Ground Lease, and will satisfy all conditions thereof to permit the Assignee to secure building permits for the construction of a bank branch office on the Premises (provided Assignee shall be responsible for complying with all permit specific requirements necessary to obtain such building permits); and WHEREAS, the Ground Lease authorizes Assignor as Tenant to undertake construction of certain Tenant’s Work (the “Tenant’s Improvements”) on the Premises; and WHEREAS, Assignor wishes to assign the Ground Lease to Assignee, to have Assignee undertake the Tenant’s Work and then to lease back from Assignee (the “Commercial Lease”) the Premises with the Tenant’s Improvements constructed thereon; and WHEREAS, Section 6.1 of the Ground Lease permits assignment and subleasing of the Ground Lease, and Landlord has consented only to the above-described assignment of the Ground Lease to Assignee and has consented to Assignee’s subleasing the improved Premises to Assignor by the Commercial Lease; and WHEREAS, in connection with the assignment of the Ground Lease, Landlord and Assignee wish to modify certain of the terms and provisions of the Ground Lease and to memorialize their agreement with respect to such modifications herein. NOW, THEREFORE, for and in consideration of the premises, the mutual covenants contained herein and intending to be legally bound, the parties hereby agree as follows: 1.Incorporation of Recitals.The foregoing Recitals are incorporated herein by reference as a material part hereof.All terms used but not otherwise defined herein shall have their meanings as set forth in the Ground Lease. 2.
